DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 line 2 recites “a second TSV” should change to “the second TSV”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farooq et al. (US 8,841,777).
As for claim 9, Farooq et al. disclose in Fig. 19 and the related text a semiconductor device structure, comprising: 
a bonding structure 290/190 formed between a first transistor 220 and a second transistor 120, wherein the first transistor 220 comprises a first gate structure, and the second transistor 120 comprises a second gate structure and second source/drain regions (fig. 19); 
a first contact plug 252 formed below the first transistor 220; 
a first through substrate via (TSV) 310 formed adjacent to the first transistor 220; 
a first conductive layer 254 formed below the first TSV 310, wherein the first conductive layer 254 is in direct contact with the bonding structure 290/190 and the first contact plug 252, and the first gate structure is closer to the second gate structure than the second source/drain regions (fig. 19); and 
an isolation structure 230 formed adjacent to the first transistor 220, wherein the first TSV 310 extends from a first (lower) position to a second (upper) position, the first position is lower than a bottom surface of the isolation structure 230, and the second position is higher than a top surface of the first transistor 220.  

As for claim 12, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, further comprising: an interconnect structure 320/451 formed over the first transistor 220, wherein the first TSV 310 is in direct contact with the interconnect structure 320.  

As for claim 13, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, further comprising: a second TSV 152 formed through the second substrate 101/151, wherein a first width of (portion) the first TSV 310 is smaller than a second width of (entire of) the second TSV.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2012/0193785, as disclosed in previous office action).
As for claims 16, Lin et al. disclose in Fig. 19 and the related text a semiconductor device structure, comprising: 
a first transistor 7 formed over a first substrate 3; 
a first isolation structure 6 adjacent to the first transistor 7; 
a first conductive layer 86 formed over the first transistor 7; 
a first through substrate via (TSV) (lower second via 40 from the left) formed adjacent to the first transistor 7, wherein the first TSV extends from a first (lower) position to a second (upper) position, the first position is lower than a bottom surface of the isolation structure 6, and the second position is first conductive layer 86; and 
a first conductive bonding material (upper second via 40 from the left) formed over the first conductive layer 86, wherein a width of the first conductive layer 86 is greater than a width of the first conductive bonding material (fig. 35), wherein the first conductive layer 86 has a (upper) surface facing the first conductive bonding material (upper 40), and the surface is in direct contact with a first polymer layer 42/44 [0052-0054].  

As for claims 20, Lin et al. disclose the semiconductor device structure as claimed in claim 16, further comprising: an interconnect structure (upper third via 40 from the left) formed over the first substrate 3, wherein the first TSV (lower third via 40 from the left) is in direct contact with the interconnect structure (upper third via 40 from the left).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-11, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of Aoki et al. (US 2013/0285253 as disclosed in previous office actions).
As for claims 1 and 6-8, Farooq et al. disclose in Fig. 19 and the related text a semiconductor device structure, comprising: 
a dielectric layer 490 formed between a first substrate 401/451 and a second substrate 201/251; 
a first conductive layer 454 formed over the first dielectric layer 490; and 
a first through substrate via (TSV) (left 510) formed over the first conductive layer 454, wherein the conductive layer 454 has a first (upper) surface and an opposite second (lower) surface, the first surface is in direct contact with the first TSV (left 510) and the second surface is in direct contact with the first dielectric layer 490; and 
a second TSV (right 310) formed entirely through the second substrate 201/251, wherein the first maximum height of the first TSV (left 510) is smaller than a second maximum height of the second TSV (right 310) (as view in fig. 19), 
a second dielectric layer 390 formed between the first substrate 401/451 and the second substrate 201/251; and 
a second conductive layer 320 formed below the second dielectric layer 390, wherein the second conductive layer 320 is in direct contact with the second dielectric layer and the second TSV (left 310),
a first conductive material 500 formed in the first dielectric layer 490.  
Farooq et al. do not disclose the first dielectric layer and second dielectric layer comprise polymer wherein the first layer is made of benzocyclobutene polymer (BCB), polyimide, or polybenzoxazole (PBO) and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer.
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500b and a (second) layer 500a comprises polybenzoxazole (PBO) [0102] and a first diffusion barrier layer 600b surrounding a first conductive material 700b, wherein the first diffusion barrier layer 600b is in direct contact with the first conductive layer 200b.
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polybenzoxazole (PBO) as material of the first dielectric layer and the second dielectric layer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion.

As for claim 2, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 1, Farooq et al. further disclose: an interconnect structure 520 formed over the first substrate 401/451, wherein the interconnect structure 520 is in direct contact with the first TSV (left 510).  

As for claim 3, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 1, Farooq et al. further disclose: a first transistor 420 formed in the first substrate 401/451; and a first contact plug 452 formed below the first transistor, wherein a bottom surface of the first contact plug 452 is level with a bottom surface of the first TSV (left 510).  

As for claim 5, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 1, Farooq et al. further disclose: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/585,868Docket No.: 0941-2790PUS4 Reply dated April 25, 2022Page 3 of 13 Reply to Office Action of March 10, 2022a second TSV (left 310) formed in the second substrate 201/251, wherein a first width of (left portion) the first TSV (left 510) is smaller than a second width of (entire portion of) the second TSV (left 310).  

As for claims 10 and 11, Farooq et al. disclose the semiconductor device structure as claimed in claim 9, wherein the bonding structure comprise a first dielectric layer 290 bonded to a second dielectric layer 190, and the first conductive layer 254 is in direct contact with the first dielectric layer 290 (fig. 19), 
a first conductive material 300 formed in the first dielectric layer 290 (fig. 19).  
Farooq et al. do not disclose the first dielectric layer and second dielectric layer comprise polymer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer.
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500b and a (second) layer 500a comprises polymer [0102] and a first diffusion barrier layer 600b surrounding a first conductive material 700b, wherein the first diffusion barrier layer 600b is in direct contact with the first conductive layer 200b.
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polymer as material of the first dielectric layer and the second dielectric layer and a first diffusion barrier layer surrounding the first conductive material, wherein the first diffusion barrier layer is in direct contact with the first conductive layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion.

As for claims 16-18 and 21, Farooq et al. disclose in Fig. 19 and the related text a semiconductor device structure, comprising: 
a (portion of) first transistor 220 formed over a first substrate 251; 
a first isolation structure 230 adjacent to the first transistor 220; 
a first conductive layer 320 formed over the first transistor 220; 
a first through substrate via (TSV) 310 formed adjacent to the first transistor 220, wherein the first TSV extends from a first (lower) position to a second (upper) position, the first position is lower than a bottom surface of the isolation structure 230, and the second position is first conductive layer 320; and 
a first conductive bonding material (lower portion of 500) formed over the first conductive layer 320, wherein a width of the first conductive layer 320 is greater than a width of the first conductive bonding material (fig. 19), wherein the first conductive layer 320 has a (upper) surface facing the first conductive bonding material 500, and the surface is in direct contact with a first dielectric layer 390.  
Farooq do not disclose the first dielectric layer comprises polymer.
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500b comprises polymer [0102].
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polymer as material of the first dielectric layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion.

As for claim 17, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 16, Farooq et al. further disclose a second conductive bonding material (upper portion of 500) formed over the first conductive bonding material (lower portion of 500); a second conductive layer 454 formed over the second conductive bonding material (upper portion of 500); and a second transistor 420 formed over a second conductive layer 454 (fig. 19).  

As for claim 18, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 17, Farooq et al. further disclose a second TSV 510 formed adjacent to the second transistor 420, wherein a first width of (a left/right portion of) the first TSV 310 is smaller than a second width of (entire of) the second TSV 510.  

As for claim 21, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 16, Farooq et al. further disclose a second TSV (right 510) formed entirely through the second substrate, wherein the first maximum height of the first TSV (left 310) is smaller than a second maximum height of the second TSV (right 510) (fig. 19).

As for claims 16, Farooq et al. disclose in Fig. 19 (view upside down) and the related text a semiconductor device structure, comprising: 
a (portion of) first transistor 420 formed over a first substrate 401; 
a first isolation structure 430 adjacent to the first transistor 420; 
a first conductive layer 454 formed over the first transistor 420; 
a first through substrate via (TSV) 510 formed adjacent to the first transistor 420, wherein the first TSV 510 extends from a first (upper) position to a second (lower) position, the first position is lower than a bottom surface of the isolation structure 430, and the second position is first conductive layer 454; and 
a first conductive bonding material 500 formed over the first conductive layer 454, wherein a width of the first conductive layer 454 is greater than a width of the first conductive bonding material 500 (fig. 19), wherein the first conductive layer 454 has a (lower) surface facing the first conductive bonding material 500, and the surface is in direct contact with a first dielectric layer 490.  
Farooq do not disclose the first dielectric layer comprises polymer.
Aoki et al. teach in Fig. 1 and the related text a (first) layer 500a/500b comprises polymer [0102].
Farooq et al. and Aoki et al are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to use polymer as material of the first dielectric layer as taught by Aoki et al., in order to improve the bonding structure and prevent metal diffusion.

As for claim 19, Farooq et al. in view of Aoki et al. disclose the semiconductor device structure as claimed in claim 16, Farooq et al. further disclose a first contact plug 452 formed over the first transistor 420, wherein the first contact plug 452 is in direct contact with the first conductive layer 454 (fig. 19).  

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. in view of (Aoki et al. and further) and further in view of Camacho et al. (US 2012/0326337, as disclosed in previous Office Action).
As for claims 4 and 15, Farooq et al. in view of Aoki et al. disclosed semiconductor device structure as claimed in claims 1 and 9, except a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer.
Camacho et al. teach in Fig. 6a and the related text a sidewall of the contact plug 172 is aligned with a sidewall of the first conductive layer 174.
Farooq et al., Aoki et al. and Camacho et al. are analogous art because they both are directed packaging bonding structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq et al./the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al./the combined device to include a sidewall of the first contact plug is aligned with a sidewall of the first conductive layer as taught by Camacho et al., in order improve interconnections.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811